                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              Statesville Division


UNITED STATES OF AMERICA,

    v.                                               No. 5:19-cr-22-MOC

GREG E. LINDBERG, et al.,

                      Defendants.



               GREG E. LINDBERG’S THIRD AMENDED EXHIBIT LIST

Ex.      Document                   Description                 Bates     Identi   Admitt
           Date                                                Number      fied      ed
No.                                                                         By

1        2/10/2016    Email from J. Obusek to FAWG + USA-
                      Attachments                    00225379
                                                     –413

2        12/31/2016   Statement of Financial Conditions        USA-
                                                               00214263
                                                               –294

3        3/6/2017     Email from H. Kaplan to L. Frazier       USA-
                                                               01042888



4        4/7/2017     Email from H. Kaplan to L. Frazier       USA-
                                                               01042886
                                                               –887


5        4/28/2017    Letter from G. Lindberg to M. Causey     USA-
                                                               00170028
                                                               –30




                                               1

    Case 5:19-cr-00022-MOC-DSC Document 184 Filed 02/24/20 Page 1 of 12
Ex.    Document                   Description               Bates      Identi   Admitt
         Date                                              Number       fied      ed
No.                                                                      By

6      5/29/2017    Email from L. Frazier to M. Causey     USA-
                                                           01042886



7      6/8/2017     Meeting invitation                     USA-
                                                           00935146

8      6/21/2017    Email from L. Belo to K. Xu + USA-
                    Attachments                   00082197
                                                  ,   USA-
                                                  00044931
                                                  –943

9      6/23/2017    June 23, 2017 Email from L. Belo to J. NCDOI
                    Obusek                                 Productio
                                                           n

10     6/28/2017    June 28, 2017 Meeting invitation       USA-
                                                           01029587

11     7/14/2017    Email from L. Belo to G. Lindberg, R. USA-
                    Martinez, and L. Hensley              00978261
                                                          -262

12     8/1/2017     Email from R. Martinez to G. Lindberg + N/A
                    Attachment


13     8/14/2017    Letter from J. Obusek to L. Belo       USA-
                                                           00169567

14     8/14/2017    Email from J. Obusek to G. Lindberg    USA-
                                                           00169564
                                                           -566

15     10/16/2017   Email from L. Belo to B. Stewart       N/A


16     11/17/2017   Email From J. Obusek to L. Hensley     USA-
                                                           00022845
                                                           –850


                                             2

     Case 5:19-cr-00022-MOC-DSC Document 184 Filed 02/24/20 Page 2 of 12
Ex.    Document                   Description                  Bates     Identi   Admitt
         Date                                                 Number      fied      ed
No.                                                                        By

17     11/17/2017   Email from R. Martinez to G. Lindberg     USA-
                                                              00041423
                                                              –424

18     11/18/2017   Email from G. Lindberg to L. Hensley      USA-
                                                              00022846
                                                              -47

19     11/21/2017   Check                                     USA-
                                                              01104000

20     11/21/2017   Email from Gregory Lindberg to Ray        N/A
                    Martinez + Attachments



21     12/1/2017    Email from G. Lindberg to J. Obusek, M.   USA-
                    Causey, Osborne, R. Martinez, L.          00934600
                    Hensley, and L. Belo




22     12/1/2017    Email from G. Lindberg to various USA-
                    NCDOI employees                   00039114
                                                      –115

23     12/1/2017    Email from Ray Martinez to G. Lindberg    N/A


24     January 2018 Call Log of phone calls between M. Causey USA-
       through      and Agent Scherger                        00213598
       October
       2018

25     January 2019 Call Log of phone calls between M. Causey USA-
       through      and Agent Scherger                        00817983
       February
       2019




                                            3

     Case 5:19-cr-00022-MOC-DSC Document 184 Filed 02/24/20 Page 3 of 12
Ex.    Document                  Description                Bates      Identi   Admitt
         Date                                              Number       fied      ed
No.                                                                      By

26      January    Text Messages Chart between M. Causey USA-
       2018        and Agent Scherger                    00213597
       through
       October
       2018

27      December   Text Messages Chart between M. Causey USA-
       2018        and Agent Scherger                    00817983
       through
       February
       2019

28     5/16/2018   Check                                   USA-
                                                           01104089

29     6/8/2018    Check                                   USA-
                                                           01104094

30     6/8/2018    Check                                   USA-
                                                           01104095

31     6/29/2018   Email from G. Lindberg to R. Perkins    N/A


32     6/29/2018   Email from G. Lindberg to R. Perkins and USA-
                   T. Edwards                               00000892
                                                            –893


33     6/29/2018   Email from G. Lindberg to R. Perkins and USA-
                   T. Edwards                               00000892



34     6/29/2018   Email from R. Perkins to G. Lindberg    USA-
                                                           00084529
                                                           –530

35     7/2/2018    Email from J. Hoomani to L. Hensley     USA-
                                                           00041085
                                                           –1088



                                           4

     Case 5:19-cr-00022-MOC-DSC Document 184 Filed 02/24/20 Page 4 of 12
Ex.    Document                 Description                Bates     Identi   Admitt
         Date                                             Number      fied      ed
No.                                                                    By

36     7/10/2018   Letter from G. Lindberg to New York USA-
                   Department of Financial Services    00057525
                                                       –533

37     8/10/2018   August 10, 2018 Email from M. Osborne USA-
                   to L. Hensley                         00998024



38     8/27/2018   August 27, 2018 FEC Campaign Finance   N/A
                   Law Article

39     11/7/2018   Email from Agent Scherger to Agent     USA-
                   Granozio                               02239719
                                                          –735

40     11/7/2018   Email from Agent Scherger to Agent USA-
                   Granozio                           02239368
                                                      –390

41     4/7/2019    Woodard, John and Elizabeth City, N/A
                   "Omitted Details Color Reporting on
                   Donor Scandal", The Daily Advance


42     4/28/2019   Form 990, Return of Organization Exempt N/A
                   from Income Tax filed by John Palermo



43     5/25/2019   May 25, 2019 Form 990, Return of N/A
                   Organization Exempt from Income Tax
                   filed by John Palermo


44     8/14/2019   Sworn Statement of Alwanda Beane       USA-
                                                          02237013
                                                          –7015

45     2/5/2020    Letter from Daily Advance              N/A



                                           5

     Case 5:19-cr-00022-MOC-DSC Document 184 Filed 02/24/20 Page 5 of 12
Ex.    Document                  Description                Bates   Identi   Admitt
         Date                                              Number    fied      ed
No.                                                                   By

46     2/17/2017   Email from L. Frazier to B. Stewart     N/A


47     1/27/2018   January 27, 2018 Audio Recording and USA-
       2:48 pm     Transcript                           00000136

48     1/29/2018   January 29, 2018 Audio Recording and USA-
       2:38 pm     Transcript                           00000138

49     1/30/2018   January 30, 2018 Audio Recording and USA-
       7:47 pm     Transcript                           00000140

50     2/2/2018    February 2, 2018 Audio Recording and USA-
       3:10 pm     Transcript                           00000142

51     2/2/2018    February 2, 2018 Audio Recording and USA-
       3:40 pm     Transcript                           00000146

52     2/5/2018    February 5, 2018 Audio Recording and USA-
       8:13 pm     Transcript                           00000148

53     2/9/2018    February 9, 2018 Audio Recording and USA-
       8:48 pm     Transcript                           00000153

54     2/14/2018   February 14, 2018 Video Recording and
                   Transcript

55     2/15/2018   February 15, 2018 Audio Recording and USA-
       8:25 am     Transcript                            00000157

56     2/24/2018   February 24, 2018 Audio Recording and USA-
       5:46 pm     Transcript                            00000159

57     2/26/2018   February 26, 2018 Audio Recording and USA-
       8:46 pm     Transcript                            00000165

58     2/26/2018   February 26, 2018 Video Recording and
                   Transcript

59     2/28/2018   February 28, 2018 Audio Recording and USA-
       4:33 pm     Transcript                            00000170




                                            6

     Case 5:19-cr-00022-MOC-DSC Document 184 Filed 02/24/20 Page 6 of 12
Ex.    Document                  Description                  Bates     Identi   Admitt
         Date                                                Number      fied      ed
No.                                                                       By

60     3/5/2018    March 5, 2018 Video Recording and
                   Transcript

61     3/5/2018    March 5, Audio Recording and Transcript   USA-
       5:15 pm                                               00000180

62     3/11/2018   March 11, 2018 Audio Recording and USA-
       3:48 pm     Transcript                         00000213

63     3/15/2018   March 15, 2018 Video Recording and
                   Transcript

64     3/21/2018   March 21, 2018 Audio Recording and USA-
       2:56 pm     Transcript                         00000002

65     3/27/2018   March 27, 2018 Video Recording and
                   Transcript

66     3/28/2018   March 28, 2018 Audio Recording and USA-
       9:06 pm     Transcript                         00000014

67     3/29/2018   March 29, 2019 Audio Recording and USA-
       8:57 pm     Transcript                         00000016

68     4/3/2018    April 3, Audio Recording and Transcript   USA-
       8:33 pm                                               00000020

69     4/5/2018    April 5, 2018 Audio Recording and USA-
       7:21 pm     Transcript                        00000027

70     4/7/2018    April 7, 2018 Audio Recording and USA-
       11:43 am    Transcript                        00000031

71     4/10/2018   April 10, 2018 Audio Recording and USA-
       5:39 pm     Transcript                         00000036

72     4/14/2018   April 14, 2018 Audio Recording and USA-
       4:42 pm     Transcript                         00000040

73     4/18/2018   April 18, 2018 Audio Recording and USA-
       8:21 am     Transcript                         00000046

74     4/19/2018   April 19, 2018 Audio Recording and USA-
       4:51 pm     Transcript                         00000050

                                            7

     Case 5:19-cr-00022-MOC-DSC Document 184 Filed 02/24/20 Page 7 of 12
Ex.    Document               Description                Bates   Identi   Admitt
         Date                                           Number    fied      ed
No.                                                                By

75     4/19/2018   April 19, 2018 Video Recording and
                   Transcript

76     4/25/2018   April 25, 2018 Audio Recording and USA-
       8:50 pm     Transcript                         00000059

77     4/26/2018   April 26, 2018 Audio Recording and USA-
       7:45 pm     Transcript                         00000061

78     4/30/2018   April 30, 2018 Audio Recording and USA-
       1:43 pm     Transcript                         00000065

79     5/1/2018    May 1, 2018 Audio Recording and USA-
       5:04 pm     Transcript                      00000067

80     5/1/2018    May 1, 2018 Audio Recording and USA-
       6:31 pm     Transcript                      00000072

81     5/2/2018    May 2, 2018 Audio Recording and USA-
       4:14 pm     Transcript                      00000074

82     5/2/2018    May 2, 2018 Audio Recording and USA-
       8:23pm      Transcript                      00000078

83     5/2/2018    May 2, 2018 Video Recording and
                   Transcript

84     5/16/2018   May 16, 2018 Audio Recording and USA-
       5:17 pm     Transcript                       00000088

85     5/16/2018   May 16, 2018 Video Recording and
                   Transcript

86     5/21/2018   May 21, 2018 Audio Recording and USA-
       6:09 pm     Transcript                       00000092

87     5/21/2018   May 21, 2018 Audio Recording and USA-
       7:14 pm     Transcript                       00000095

88     5/29/2018   May 29, 2018 Video Recording and
                   Transcript

89     6/19/2018   June 19, 2018 Audio Recording and USA-
       11:16 am    Transcript                        00000111


                                       8

     Case 5:19-cr-00022-MOC-DSC Document 184 Filed 02/24/20 Page 8 of 12
Ex.     Document                   Description                   Bates     Identi   Admitt
          Date                                                  Number      fied      ed
No.                                                                          By

90      7/9/2018     July 9, 2018 Audio Recording and USA-
        7:55 pm      Transcript                       00000113

91      7/25/2018    July 25, 2018 Video Recording and
                     Transcript

92      8/2/2018     August 2, 2018 Audio Recording and USA-
        11:09 am     Transcript                         00000117

93                   Lou Hensley’s text message exchanges with USA-
                     Brian Stewart                             00091905
                                                               -92071

94                   Lou Hensley’s text message exchanges with USA-
                     Rod Perkins                               00091330
                                                               -91356

95                   Lou Hensley’s text message exchanges      USA-
                     with Greg Lindberg                        00091857
                                                               -91904

96      11/19/2017   Email from L. Hensley to T. Edwards       N/A

97      12/18/2017   Email from G. Lindberg to R. Martinez     USA-
                                                               01038523
                                                               -526

98      1/9/2018     Email from B. Stewart to S. Wicker        N/A

99      2/5/2018     Email from S. Wicker to B. Stewart        N/A

100     2015-2016    Department     of   Insurance     Briefing USA-
                     Materials                                  00297410
                                                                -297525

101     8/8/2018     Email from G. Lindberg to B. Stewart      USA-
                                                               00197016

102     5/31/2017    Email from L. Belo to H. Kaplan           USA-
                                                               01044582
                                                               -586




                                              9

      Case 5:19-cr-00022-MOC-DSC Document 184 Filed 02/24/20 Page 9 of 12
Ex.      Document                 Description                    Bates     Identi   Admitt
           Date                                                 Number      fied      ed
No.                                                                          By

103     1/4/2018    Email from M. Causey to M. Scherger         USA-
                                                                00214327
                                                                -28

104     2/17/2018   Email from M. Causey to M. Scherger         USA-
                                                                00214299
                                                                -300

105     3/27/2018   Email from M. Causey to M. Scherger         USA-
                                                                00214486

106     4/4/2018    Email from M. Causey to M. Scherger         USA-
                                                                00214712
                                                                -13

107     4/7/2018    Email from M. Causey to M. Scherger         USA-
                                                                00214826
                                                                -27

108     4/30/2018   Email from M. Causey to M. Scherger         USA-
                                                                00214680
                                                                -89

109     5/2/2018    Email from M. Causey to M. Scherger         USA-
                                                                00214706

110     6/2/2018    Email from M. Causey to M. Scherger         USA-
                                                                00214489

111     6/3/2018    Email from M. Causey to M. Scherger         USA-
                                                                00214501

112     7/1/2018    Email from M. Causey to M. Scherger         USA-
                                                                00214441

113                 North Carolina General Statute § 58-2-132

114     9/15/2016   Video: Mike Causey, NC Commissioner of
                    Insurance,          available       at
                    https://www.youtube.com/watch?v=ME
                    UAKd5rLWc

115                 Slide 3



                                            10

      Case 5:19-cr-00022-MOC-DSC Document 184 Filed 02/24/20 Page 10 of 12
 Ex.    Document                      Description                      Bates        Identi   Admitt
          Date                                                        Number         fied      ed
 No.                                                                                  By

 116    4/4/2019       Wall Street Journal Article

 117                   Audio and Video Recording Index

 118                   Slide 7

 119                   Slide 9

 120                   Slide 14


Respectfully submitted this 24th day of February, 2020.


                                              s/ Brandon N. McCarthy
                                              Brandon N. McCarthy (admitted pro hac vice)
                                              Texas Bar No. 24027486
                                              KATTEN MUCHIN ROSENMAN LLP
                                              1717 Main Street, Suite 3750
                                              Dallas, TX 75201
                                              214-765-3600
                                              brandon.mccarthy@katten.com

                                              Jeffrey C. Grady
                                              N.C. State Bar No. 32695
                                              KATTEN MUCHIN ROSENMAN LLP
                                              550 S. Tryon Street
                                              Suite 2900
                                              Charlotte, NC 28202-4213
                                              704-444-2036
                                              jeff.grady@katten.com


                                              Counsel for Defendant Greg Lindberg




                                                 11

    Case 5:19-cr-00022-MOC-DSC Document 184 Filed 02/24/20 Page 11 of 12
                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 24, 2020, the foregoing document was e-filed via CM/ECF

which will send notification to counsel of record.


Dated: February 24, 2020                       Respectfully submitted,


                                               /s/ Brandon McCarthy
                                               Brandon McCarthy (admitted pro hac vice)
                                               KATTEN MUCHIN ROSENMAN LLP
                                               1717 Main Street, Suite 3750
                                               Dallas, TX 75201
                                               214-765-3600
                                               brandon.mccarthy@katten.com


                                               Counsel for Defendant Greg Lindberg




                                                     12

    Case 5:19-cr-00022-MOC-DSC Document 184 Filed 02/24/20 Page 12 of 12
